Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed on 12/17/19 and examiner's initiative interview held on 09/08/21.
Claims 1-2, 6-11, 15-18 & 20 are under examination.
Claims 1, 6-7, 10 & 15-16 are currently amended.
Claims 3-5, 12-14 & 19 are currently cancelled.


Priority
6.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
7.	The drawings filed on 12/17/19 are accepted by the examiner.


CLAIM INTERPRETATION

8.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

9.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are: “an aggregation circuit, arranged to...”, “a control circuit, arranged to...”, and a calculating circuit, arranged to …” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (Figure 1, Paragraphs 0015 & 0019) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

EXAMINER’S AMENDMENT
10.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
11.	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Roger Chen (Reg. No. 67, 314) on 09/08/21.
12.	The title is amended as follow:
“DEVICE AND METHOD FOR GENERATING A PHYSICAL LAYER CONVERGENCE PROCEDURE (PLCP) USING AGGREGATION OPERATION” 
13.	The claims (1, 3-7, 10, 12-16 & 19) are amended as follow:
1. 	(Currently amended) A wireless communication device, comprising:
an aggregation circuit, arranged to generate a Physical Layer Convergence Procedure (PLCP) Protocol Data Unit (PPDU);
a processing circuit, coupled to the aggregation circuit, wherein the processing circuit generates a first indicator indicating a length of the PPDU and includes the first indicator into a first field in a preamble of the PPDU; [[and]]
a transmitter, coupled to the processing circuit, arranged to transmit the PPDU to an access point (AP);
a receiver, arranged to receive a trigger frame from the AP; and
a control circuit, coupled to the receiver, wherein the control circuit is arranged to check the trigger frame to generate a checking result indicating whether the trigger frame is only transmitted to the wireless communication device;
a calculating circuit, coupled to the aggregation circuit, wherein the calculating circuit is arranged to calculate the length of the PPDU at least according to a sequence number information, and the aggregation circuit executes the aggregation operation to generate the PPDU according to the length of the PPDU calculated by the calculating circuit when the checking result indicates that the trigger frame is only transmitted to the wireless communication device.
3-5. 	(Cancelled).
6. 		(Currently amended) The wireless communication device of claim [[3]] 1, wherein the control circuit checks a receiver access (RA) field or a user information field in the trigger frame to generate the checking result.
7. 		(Currently amended) The wireless communication device of claim [[3]] 1, 
 wherein the calculating circuit is further arranged to calculate the length of the PPDU according to the trigger frame when the checking result indicates that the trigger frame is not only transmitted to the wireless communication device, and the aggregation circuit executes the aggregation operation to generate the PPDU according to the length of the PPDU calculated by the calculating circuit.
10. 	(Currently amended) A wireless communication method of a wireless communication device, comprising:

generating a first indicator indicating a length of the PPDU and including the first indicator into a first field in a preamble of the PPDU; [[and]]
transmitting the PPDU to an access point (AP);
receiving a trigger frame from the AP; 
checking the trigger frame to generate a checking result indicating whether the trigger frame is only transmitted to the wireless communication device; and
calculating the length of the PPDU at least according to a block acknowledgement (BA) sequence number; 
wherein the step of generating the PPDU comprises:
generating the PPDU according to the length of the PPDU when the checking result indicates that the trigger frame is only transmitted to the wireless communication device.
12-14.	(Cancelled).
15. 		(Currently amended) The method of claim [[12]] 10, wherein the step of checking the trigger frame to generate the checking result comprises:
checking a receiver access (RA) field or a user information field in the trigger frame to generate the checking result.
16. 	(Currently amended) The method of claim [[12]] 10, further comprising:
calculating the length of the PPDU according to the trigger frame when the checking result indicates that the trigger frame is not only transmitted to the wireless communication device;
wherein the step of executing the aggregation operation to generate the PPDU comprises: 

19. 	(Currently amended) An electronic device, comprising:
a transmitter, arranged to transmit signals to an access point (AP);
a storage device, arranged to store a program code; and
a processor, arranged to execute the program code;
wherein when loaded and executed by the processor, the program code instructs the processor to execute the following steps:
executing an aggregation operation to generate a Physical Layer Convergence Procedure (PLCP) Protocol Data Unit (PPDU);
generating a first indicator indicating a length of the PPDU and including the first indicator into a first field in a preamble of the PPDU; and 
controlling the transmitter to transmit the PPDU to the AP;
receiving a trigger frame from the AP; 
checking the trigger frame to generate a checking result indicating whether the trigger frame is only transmitted to the wireless communication device; and
calculating the length of the PPDU at least according to a block acknowledgement (BA) sequence number; wherein the step of generating the PPDU comprises:
generating the PPDU according to the length of the PPDU when the checking result indicates that the trigger frame is only transmitted to the wireless communication device.

Allowable Subject Matter
14.	Claims 1-2, 6-11, 15-18 & 20 are allowed.
15.	The following is a statement of reasons for the indication of allowable subject matter: 
16.	Amended claim 1, 10 & 19 are allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the following italic limitations.
17.	In claims 1 & 10: “a calculating circuit, coupled to the aggregation circuit, wherein the calculating circuit is arranged to calculate the length of the PPDU at least according to a sequence number information, and the aggregation circuit executes the aggregation operation to generate the PPDU according to the length of the PPDU calculated by the calculating circuit when the checking result indicates that the trigger frame is only transmitted to the wireless communication device” in combination with other limitations recited as specified in claims 1 & 10.
18.	In claim 19: “calculating the length of the PPDU at least according to a block acknowledgement (BA) sequence number; wherein the step of generating the PPDU comprises: generating the PPDU according to the length of the PPDU when the checking result indicates that the trigger frame is only transmitted to the wireless communication device” in combination with other limitations recited as specified in claim 19.
19.	In claims 1 & 10: Note that the first closest prior art Nishio, US Patent Application Publication No. 2007/0206628 A1 discloses a wireless communication device (See FIG. 6: a communication terminal 30), comprising:
an aggregation circuit (See FIG. 6 & Para. 0161: a communication terminal 30 includes a transmission frame generation unit 33), arranged to generate a Physical Layer Convergence (See Para. 0097; the transmission frame control unit 105 generates beacon signal data and sends the generated data to the transmission frame generation unit 106);
a processing circuit (See FIG. 6 & Para. 0161: a communication terminal 30 includes a wireless transmission), coupled to the aggregation circuit, wherein the processing circuit generates a first indicator indicating a length of the PPDU and includes the first indicator into a first field in a preamble of the PPDU (See Para. 0042; the communication terminal and the relay apparatus complies with IEEE 802.11 standard, the predetermined signal may be a PLCP header specified in the IEEE 802.11 standard, and the predetermined time period t may be a period indicated by a Length included in the PLCP header); 
a transmitter (See FIG. 6 & Para. 0161: a communication terminal 30 includes a wireless transmission unit 34), coupled to the processing circuit, arranged to transmit the PPDU to an access point (AP) (See Para. 0097; the transmission frame control unit 105 generates beacon signal data and sends the generated data to the transmission frame generation unit);
a receiver (See FIG. 6 & Para. 0161: a communication terminal 30 includes a wireless reception unit 39), arranged to receive a trigger frame from the(See Para. 0097; the transmission frame control unit 105 generates beacon signal data and sends the generated data to the transmission frame generation unit); and
Note that the second prior art Moon, (2016/0315681 A1) discloses a control circuit (See FIG. 6 & Para. 0161: a communication terminal 30 includes transmission control unit), coupled to the receiver, wherein the control circuit is arranged to check the trigger frame to generate a checking result indicating whether the trigger frame is only transmitted to the wireless (See Para. 0126 & 0128; a copy of that SIG-A in the trigger frame and Full contents can be used for SIG-A validation).
Note that the third prior art, Atefi (2018/0376460 A1) discloses a calculating circuit, coupled to the aggregation circuit, wherein the calculating circuit is arranged to calculate the length of the PPDU (See Para. 0044; an apparatus (e.g., TX/AP) may determine a length/duration/size of a single MSDU/MPDU for transmission in a PPDU. Based on the determined length/duration/size of the single MSDU/MPDU, the apparatus (e.g., TX/AP) may determine how many MSDUs/MPDUs can be included in the PPDU).
20.	In claim 19: Note that the first closest prior art Nishio, US Patent Application Publication No. 2007/0206628 A1 discloses an electronic device (See FIG. 6: a communication terminal 30), comprising:
 a transmitter (See FIG. 6 & Para. 0161: a communication terminal 30 includes a wireless transmission unit 34, arranged to transmit signals to an access point (AP) (See Para. 0097; the transmission frame control unit 105 generates beacon signal data and sends the generated data to the transmission frame generation unit);
a storage device (See FIG. 6 & Para. 0161: a communication terminal 30 includes a storage area 31, arranged to store a program code; and
a processor (See FIG. 6 & Para. 0161: a communication terminal 30 includes a wireless transmission), arranged to execute the program code; wherein when loaded and executed by the processor, the program code instructs the processor to execute the following steps: executing an aggregation operation to generate a Physical Layer Convergence Procedure (PLCP) Protocol Data Unit (PPDU) (See Para. 0042; the communication terminal and the relay apparatus complies with IEEE 802.11 standard, the predetermined signal may be a PLCP header specified in the IEEE 802.11 standard, and the predetermined time period t may be a period indicated by a Length included in the PLCP header);
generating a first indicator indicating a length of the PPDU and including the first indicator into a first field in a preamble of the PPDU (See Para. 0042; the communication terminal and the relay apparatus complies with IEEE 802.11 standard, the predetermined signal may be a PLCP header specified in the IEEE 802.11 standard, and the predetermined time period t may be a period indicated by a Length included in the PLCP header); and 
controlling the transmitter to transmit the PPDU to the AP (See Para. 0097; the transmission frame control unit 105 generates beacon signal data and sends the generated data to the transmission frame generation unit);
receiving a trigger frame from the AP (See Para. 0097; the transmission frame control unit 105 generates beacon signal data and sends the generated data to the transmission frame generation unit); 
Note that the second prior art Moon, (2016/0315681 A1) discloses checking the trigger frame to generate a checking result indicating whether the trigger frame is only transmitted to the wireless communication device (See Para. 0126 & 0128; a copy of that SIG-A in the trigger frame and Full contents can be used for SIG-A validation).
Note that the third prior art, Atefi (2018/0376460 A1) discloses calculating the length of the PPDU (See Para. 0044; an apparatus (e.g., TX/AP) may determine a length/duration/size of a single MSDU/MPDU for transmission in a PPDU. Based on the determined length/duration/size of the single MSDU/MPDU, the apparatus (e.g., TX/AP) may determine how many MSDUs/MPDUs can be included in the PPDU).
 21.	Thus, neither Nishio, Moon nor Atefi, individually or in combination disclose or render obvious the above italic limitations as claim in claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
22.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Shani et al. 2018/0227396 A1 (Title: WLAN device with preamble decoded-based receive suspend during undesired packets) (See FIG. 1 & Para. 0010-0013 & claims 2 & 10).
B.	Husted et al. 2012/0207139 A1 (Title: Multi-communication mode packet routing mechanism wireless communication systems) (See FIG. 1 & 0023 & 0045).
C.	Fleming et al. 2008/0192776 A1 (Title: Mechanism for increasing UMB MAC efficiency and bandwidth via the period inclusion of PHY preambles for synchronization) (See FIG. 1 & Para. 0045 & Claim 4).

23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469